DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 38 is objected to because of the following informalities:  the claim depends from itself.  Appropriate correction is required. Examiner suggests amending the claim to depend from claim 37 to rectify the issue. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 29-31, 33-34, 36-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakashima et al. (“Treadmill motor current based anteroposterior force estimation using ground reaction force approximation depending on gait cycle”, ENGIGEERING IN MEDICINE AND BIOLOGY SOCIETY, EMBC, 2011 ANNUAL INTERNATIONAL CONFERENCE OF THE IEEE, IEEE, 30 August 2011 (2011-08-30), pages 1583-1589, XP032319033, cited by Applicant). 

    PNG
    media_image1.png
    339
    470
    media_image1.png
    Greyscale

Regarding claim 29, Nakashima et al. describes the same invention as claimed, including: A method for determining running phases of a user on a treadmill (Figs. 2 and 3), the treadmill comprising: a base extending along a longitudinal axis, said base comprising: a first rotating element (Fig. 3, “roller” near the gearbox) and a second 
Regarding claim 30, wherein the step of (b) determining comprises a step of (d) determining, by the data processing unit, a first time instant of a first point of the periodic trend of the magnitude variable over time, the first time instant of the first point being representative of an instant of interaction of a portion of a foot of the user on the physical exercise surface, at the beginning of interaction of the foot with the physical exercise surface (Fig. 4, “heel contact” at t1).  
Regarding claim 31, wherein the step of (b) determining also comprises a step of (e) determining, by the data processing unit, a second time instant of a second point of the periodic trend of the magnitude variable over time, the second time instant of the second point being representative of an instant of interaction of the foot of the user with the physical exercise surface in which a vertical axis passing through a center of gravity of the body of the user intersects a portion of contact between the foot and the physical exercise surface (“stance phase”, Fig. 5).  
Regarding claim 33, wherein the step of (b) determining further comprises a step of determining, by the data processing unit, a third time instant of a third point of the periodic trend of the magnitude variable over time, the third time instant of the third point being representative of the instant of interaction of a portion of the foot of the user on the physical exercise surface before the foot is off the physical exercise surface (“Toe Off”, see Fig. 4).  
Regarding claim 34, the step of (c) determining comprises a step of determining, by the data processing unit, a phase of contact of one foot with the physical exercise 
Regarding claim 36, wherein the step of (c) determining comprises a step of determining, by the data processing unit, a phase of propulsion of a foot with the physical exercise surface of the treadmill, the phase of propulsion of the foot, from the periodic trend over time of the variable magnitude, is determined as a further time difference between the third time instant of the third point representative of the instant of interaction of a foot portion of the user on the physical exercise surface before the foot is off the physical exercise surface and the second time instant of the second point representative of the instant of interaction of the foot of the user with the physical exercise surface where the vertical axis passing through the center of gravity of the body of the user intersects a portion of contact between the foot and the physical exercise surface (Fig. 4-6).  
Regarding claim 37,wherein the step of (b) determining further comprises a step of determining, by the data processing unit, a further time instant of a further third point of the periodic trend of the magnitude variable over time, the further time instant of the further third point being representative of an instant of interaction of a portion of a 
Regarding claim 38, wherein the step of (c) determining comprises steps of: - calculating, by the data processing unit, a further time difference between the further third time instant of the further third point and the first time instant of the first 7point, the further third point and the first point being related to different feet; providing, by the data processing unit, an indication of a phase of flight between different feet during the run of the user as a function of the further time difference determined (Fig. 5, “swing phase”).  
Regarding claim 39, wherein the step of (c) determining comprises steps of: calculating, by the data processing unit, a further time difference between the third time instant of the third point and the first time instant of the first point, the third point and the first point being related to the same foot, but belonging to two successive periods relating to the foot of the trend over time of the magnitude variable over time; providing, by the data processing unit, an indication of a phase of flight of the foot during a run of the user as a function of the further time difference determined (Fig. 5, “swing phase”).  

Claim(s) 48 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakashima et al. (“Treadmill motor current based anteroposterior force estimation using ground reaction force approximation depending on gait cycle”, ENGIGEERING IN MEDICINE AND BIOLOGY SOCIETY, EMBC, 2011 ANNUAL INTERNATIONAL CONFERENCE OF THE IEEE, IEEE, 30 August 2011 (2011-08-30), pages 1583-1589, XP032319033, cited by Applicant). 
Regarding claim 48, Nakashima et al. describes the same invention as claimed, including: A treadmill comprising: a base extending along a longitudinal axis, said base comprising: a first rotating element and a second rotating element (Fig. 3 “roller”) adapted to rotate around respective rotational axes transverse to the longitudinal axis of the base; a physical exercise surface (Fig. 3 belt) operatively connected to the first rotating 9element and to the second rotating element; an electric motor (Fig. 3 DC motor) operatively associated with at least one of said first rotating element and second rotating element, the electric motor being configured to make the first rotating element and the second rotating element rotate, .


Allowable Subject Matter
Claims 32, 35 and 40-47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892 for cited art of interest.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784